DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/12/2021 has been entered.

Response to Amendment

The Amendments filed 10/12/2021 responsive to the Office action filed 04/10/2019, Patent Board Decision mailed 03/11/2021, and Decision on Reconsideration mailed 

Response to Arguments

Applicant’s arguments, see Amendment pages 5-6, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are addressed in the revised rejection.  The rejection has been withdrawn, and upon further consideration, a new ground(s) of rejection is made in view of Nakakita (JP 2011/020479A_Machine Translation) with Tanno et al. (US 2007/0074798), Murata (US 2010/0212795) and Yukawa (US 2009/0038726).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/01/2021 has been considered by the examiner. 

Claim Objections

Claims 10 and 15 are objected to because of the following informalities: Applicant has been advised to cancel or amend one of claims 10 and 15 since both claims recite the same limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakakita (JP 2011/020479A_Machine Translation) in view of Tanno et al. (US 2007/0074798), Murata (US 2010/0212795) and Yukawa (US 2009/0038726).

With respect to claim 1, Nakakita teaches a pneumatic tire (Pa [0001]), comprising:
an annular-shaped tread portion extending in a tire circumferential direction (“a tread portion 2”, Pa [0018] and Fig. 1);
a pair of side wall portions disposed on both sides of the tread portion (“3”, Pa [0018] and Fig. 1); and
a pair of bead portions disposed to the inside of the side wall portions in a tire radial direction (“4”, Pa [0019] and Fig. 1), and 
a belt-shaped sound-absorbing member (“the noise damper 9 is made of a band-like sponge material”) being bonded via an adhesive layer (“a sealing layer 12”) to a tire inner surface in a region corresponding to the tread portion along the tire circumferential direction (“the noise damper 9 is made of a band-like sponge material elongated in the tire circumferential direction and is bonded to the tread inner surface 2S”) (Pa [0020] and Fig. 3).

prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference. In re Malagari, 184 USPQ 549 (CCPA 1974). (See MPEP 2144.05 (I))

Nakakita is silent that the tire comprises a plurality of circumferential grooves that extend in the tire circumferential direction being provided in the tread portion. 
In the same field of endeavor, low noise pneumatic tire, Tanno teaches that a low noise pneumatic tire has a strip-shaped sound absorbent to effectively reduce noise when a vehicle is traveling (Pa [0006]), and a tread pattern with a plurality of circumferential grooves is shown in Figs. 7A-C and 8.
Even if Nakakita is silent to a specific tread pattern for the tire, it is well known in the art pneumatic tires to use tread patterns including grooves for the water drainage, etc, as shown by Tanno which teaches a tread pattern including four circumferential grooves in a tread area opposite a sound absorber (Fig 8). It would have been obvious to one of ordinary skill in the art at the time to modify the tire taught by Nakakita by 

The combination of Nakakita and Tanno as above teaches a tread pattern with four grooves but is silent to groove widths or a relationship between groove width and sound absorber width. However, based on the Tanno’s drawings in Figs. 7A-8 one would have found it obvious to consider that the groove widths account for less than 50% of the width of the sound-absorbing member. Furthermore, in the same field of endeavor, a pneumatic tire, Murata teaches a tire with tread pattern having multiple grooves (Fig. 1) wherein each of circumferential main grooves 3, 4A, 4B has the width in the range of 4 to 9 % of the tire ground contact width (Pa [0058]) for the purpose of a balance between the dry grip performance and the wet performance (P0057).
It would have been obvious to one of ordinary skill in the art at the time to modify the tire of the combination so that the one would design four circumferential main grooves taught by Tanno (Fig. 7A-8) having the groove width in a range of 4-9% of the ground contact width for the purpose of a balance between the dry grip performance and the wet performance. Then, in this combination, the total width of four circumferential main grooves would cover 16-36% of the tire contact area, thus the total width of four circumferential main grooves would be within a range of 20-45 % of the width of the sound absorbing member when the modified Nakakita’s sound absorbing member covers 80% of the tire contact area. Even considering narrow circumferential groove in the Tanno’s tire, still the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the width 

Nakakita further teaches that the sound-absorbing member having a tensile strength of 120 kPa to 160 kPa is preferred (Pa [0023]), but the combination does not specifically teach that a tensile strength of the sound-absorbing member is 60 kPa to 110 kPa. 
In the same field of endeavor, pneumatic tire, Yukawa teaches that a noise damper made of a spongy material is fixed to the inner surface of the pneumatic tire at the tread region and extends in the circumferential direction of the tire, and the noise damper has a tensile strength of 80 kPa to 150 kPa for the purpose of enhancing the strength to the stress but considering cost, productivity and availability in the market (Pa [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of the combination with the teachings of Yukawa so that the skilled artisan would use the sound-absorbing member having the tensile strength of 80 kPa to 150 kPa in the tire of the combination for the purpose of enhancing the strength to the stress but considering cost, productivity and availability in the market. Furthermore, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the tensile strength of the sound-absorbing member taught by Yukawa overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 2, Tanno et al. as applied in the combination regarding claim 1 above teach that the sound-absorbing member is disposed so that all of the circumferential grooves formed in the tread portion are included within the region in the tire width direction in which the sound-absorbing member is disposed (Fig. 8).

With respect to claim 3, Nakakita as applied to claim 1 further teaches that the adhesive layer (“the sealing layer 12”) is double-sided adhesive tape (Pa [0002]), but is silent that the adhesive layer has a thickness of 0.1 mm to 1.2 mm.
However, Nakakita further teaches that the thickness T2 of the sealant penetrating layer 10 is preferably 1 to 10 mm and the sum of the thickness T2 and the thickness T1 of the adhesive layer (“the sealing layer 12”) is preferably 3 to 10 mm. One would appreciate that the thickness T1 of the adhesive layer (“the sealing layer 12”) would be in a range from 0 to 9 mm.
 Therefore, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the thickness of the adhesive layer taught by the combination overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

 With respect to claim 4, the combination as applied to claim 1 teaches that the tire ground contact width is from 110 mm to 170 mm, and the circumferential grooves disposed in the region in the tire width direction in which the sound-absorbing member is disposed include four main grooves having a width of at least 4 mm (Tanno et al.: four circumferential grooves, Fig. 8) (Murata: “the width of the circumferential main grooves 3, 4A, 4B is at least 8 mm”, (Pa [0058]); TW would be 110 mm as recited above.). Also, Murata as applied in the combination regarding claim 1 teaches that a groove width Ws9 is less than 8 mm (Pa [0068]). Therefore, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the width of the fourth main groove taught by Murata overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 5, Murata as applied in the combination regarding claim 1 teaches that the tire ground contact width is from 150 mm to 280 mm, and the circumferential grooves disposed in the region in the tire width direction in which the sound-absorbing member is disposed include three main grooves, and one or two auxiliary grooves having a width of less than 10 mm. (“the circumferential main grooves 3, 4A, 4B” (Pa [0058]); “a groove width Ws6 is less than 5 mm (Pa [0067]); and a groove width Ws9 is less than 8 mm (Pa [0068]); TW would be 160 mm as recited prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 6, the combination does not specifically teach that the widest circumferential grooves out of the circumferential grooves disposed in the region in the tire width direction in which the sound-absorbing member is disposed has a width of at least 15 mm, but Murata as applied in the combination regarding claim 1 teaches that the width of the circumferential main grooves 3, 4A, 4B is at least 8 mm (Pa [0058]). Therefore, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the width of the widest circumferential grooves taught by Murata overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 7, Tanno et al. as applied in the combination regarding claim 1 above teach that ends in the tire width direction of the sound-absorbing member are disposed in regions outside areas directly beneath the circumferential grooves (Fig. 8).

With respect to claim 8, Nakakita as applied to claim 1 teaches that the sound-absorbing member is constituted by a single sound-absorbing member extending in the tire circumferential direction (It seems that a single sound-absorbing member extends in the tire circumferential direction in Fig. 2 and the apparatus would supply the single sound-absorbing member to the tread inner surface So (Pa [0040] and Fig. 5)), the single member being of uniform thickness at least within a range corresponding to the bonded surface of the sound-absorbing member as seen in a cross-section orthogonal to the longitudinal direction thereof, and having a constant cross-sectional shape along its longitudinal direction (“a cross-sectional shape perpendicular to the longitudinal direction of the noise damper 9 is exemplified as a rectangular shape”, Pa [0039] and Fig. 3; One would appreciate that the rectangle shape has a uniform thickness and a constant cross-sectional shape along its longitudinal direction.).

With respect to claim 9, the combination as applied to claim 1 does not specifically teach that the volume of the sound-absorbing member is at least 21% of the volume of a cavity formed within the tire when mounted on a rim. However, Yukawa further teaches that the noise damper 4 has a volume V2 of 0.4 to 20% of the whole 
Furthermore, note that on this record, the Patent Board Decision mailed 03/11/2021 recites that the only disclosure in the specification is to a sound absorber that occupies “greater than 20 %” of the tire cavity volume (Pa [0019]), but the specification provides no guidance on selecting 21% as the lower limit on the range, and none of the examples in the specification disclose what the volume of the sound absorber is relative to the tire cavity (Tables 1 and 2). 

With respect to claims 10 and 15, Yukawa as applied in the combination regarding claim 1 further teaches that the sound-absorbing member has a hardness of 80 to 220 N (Pa [0045]). Even though Yukawa is silent to the claimed range, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the hardness of the sound-absorbing member taught by Yukawa overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 11, Nakakita as applied to claim 1 further teaches that the adhesive layer (“the sealing layer 12”) is double-sided adhesive tape (Pa [0002]), but does not specifically teach that the adhesive layer has a peel adhesive force in a range from 8 N/20 mm to 40 N/20 mm.
Yukawa as applied in the combination regarding claim 1 further teaches that the noise damper 4 is suitably fixed to the inner surface 2 i or 3 i by a pressure sensitive adhesive double-coated tape 15 (Pa [0051]) which are easy to handle and are superior in adhesion work efficiency (Pa [0053] and has a peel strength of at least 0.147 N/mm (0.015 kgf/mm) at 25° C. (ordinary temperature) and a peel strength of at least 0.0588 N/mm (0.006 kgf/mm) at 125° C. (high temperature) (Pa [0054]).
One would have found it obvious to substitute the pressure sensitive adhesive double-coated tape for Nakakita’s double-sided adhesive tape for the purpose of easily handling and superiority in adhesion work efficiency.
The artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the peel adhesive force taught by Yukawa overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. One would have been motivated to 

With respect to claim 13, Yukawa as applied to claim 1 further teaches that the sound-absorbing member is constituted by a porous material containing interconnecting cells (“The noise damper 4 is made of a spongy material. The spongy material is a sponge-like porous material and encompasses, besides so-called sponges having open cells”, Pa [0022]).

With respect to claim 14, Yukawa as applied to claim 13 further teaches that the porous material is polyurethane foam (“an open cell type sponge material made of a polyurethane is used as the noise damper 4.”, Pa [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakakita (JP 2011/020479A_Machine Translation), Tanno et al. (US 2007/0074798), Murata (US 2010/0212795) and Yukawa (US 2009/0038726) as applied to claim 1 above, and further in view of Kajita (US 2004/0238094).

With respect to claim 12, Nakakita as applied to claim 1 further teaches that a carcass layer is mounted between the pair of bead portions, a belt layer is disposed to the outer circumferential side of the carcass layer in the tread portion, the carcass layer is folded back from the tire inner side to the tire outer side around bead cores disposed in the bead portions (“the pneumatic tire 1A is reinforced by a tire cord layer including a 
In the same field of endeavor, a pneumatic tire, Kajita teaches that the pneumatic radial tire 1 comprises a tread portion 2, a pair of sidewall portions 3, a pair of axially spaced bead portions 4 each with a bead core therein 5, a arcass 6 extending between the bead portions 4, and a belt 7, 14 disposed radially outside the carcass 6 in the tread portion 2 (Pa [0026] and Fig. 1). Kajita further teaches that the turned-up portions 6b1 of the carcass 6 each extend radially outwardly from the bead portion 4 into the tread portion 2 through the sidewall portion 3; the radially outer ends E1 of the turned-up portions 6b1 terminate axially inwards and radially inwards of the respective axial edges 7 e of the breaker 7 (the belt); and the width L of the axial overlap between of the turned-up portion 6b1 of the ultrahigh-turnup ply 6A1 with the breaker 7 is preferably set in the range of … more than 5 mm but not more than 20 mm in order to avoid stress concentration on the ply edges and unnecessary weight increase (Pa [0042]-[0043] and Figs 1, 2). Furthermore, the combination as applied to claim 1 shows that it seems that the sound-absorbing member is disposed beneath the belt layer and the main carcass not under the carcass turnup portions (Nakakita: Fig. 1; Yukawa:Fig. 5).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUNJU KIM/Examiner, Art Unit 1742